DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 2/15/2021 is acknowledged.  Claims 12-18 have been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, the “.” (period) after “source” should be a “,” (comma).  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  In line 3, “the” (2nd occurrence) should be deleted.

Claim 10 is objected to because of the following informalities:  In line 2, after “at” insert “the”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "notably for" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werlen et al. (WO 2018104983).
Regarding claim 1, the Werlen et al. reference discloses a device (Figures 1 and 3) for refueling containers (FCV) with pressurized gas, notably for refueling gaseous hydrogen tanks, comprising a pressurized gas source (H2), a transfer circuit (125) comprising one upstream end connected to the gas source (H2; 126) and at least one downstream end Intended to be removably connected to a container (FCV), the device comprising a refrigeration system (510, 520) for cooling the gas flowing from the gas source prior to its entering into the container (FCV), the refrigeration system comprising a refrigerant cooling loop circuit (see Annotated Figure below) comprising, arranged in series, a compressor, a condenser section (cooled by cooling water), an expansion valve and an evaporator section, the refrigeration system comprising a cold source (“cooling water") in heat exchange with the condenser section and a heat exchanger (see heat exchanger in unit 520) located In the transfer circuit and comprising a heat exchange section between the gas flowing in the transfer circuit (H2) and the evaporator section (see vaporizer in unit 510, heat exchange between H2 and vaporizer is realized via intermediate cycle with cold carrying fluid). See Annotated Figure.

    PNG
    media_image1.png
    758
    905
    media_image1.png
    Greyscale

 The Werlen et al. reference doesn’t disclose the refrigerant cooling loop circuit comprising a bypass conduit comprising an upstream end connected to the outlet of the compressor and a downstream end connected to the refrigerant cooling loop circuit upstream the compressor inlet and bypassing the condenser section and expansion valve, the device further comprising a bypass regulating valve for controlling the flow of refrigerant flowing into the by-pass conduit, the device comprising a pressure sensor  for sensing the refrigerant pressure in the cooling loop circuit between the compressor inlet and the heat exchanger outlet; notably at the inlet of the compressor, the device comprising an electronic controller connected to the bypass valve and configured for controlling the opening of said the bypass valve, the compressor being a variable speed compressor, the electronic controller being connected to the compressor  and configured for controlling the compressor and notably the compressor speed, the electronic controller being configured for regulating the suction pressure at the inlet of the compressor via the control of the compressor speed and the opening of the bypass valve.
However, the Chen et al. reference discloses a refrigerant vapor compression system (10) comprising: a refrigerant cooling loop circuit that comprises a bypass conduit (12) comprising an upstream end connected to the outlet of the compressor (20a) and a downstream and connected to the refrigerant cooling loop circuit: upstream the compressor inlet (6) and bypassing the condenser section (40) end expansion valve (55), the device further comprising a bypass regulating valve (75) for controlling the flow of refrigerant flowing Info the by-pass conduit (12), the device comprising a pressure sensor (104) for sensing the refrigerant pressure In the cooling loop circuit between the compressor inlet and the heat exchanger outlet device comprising on electronic controller (100) connected to the bypass valve (75) and configured for controlling the opening of said the bypass valve (75), the compressor being a variable speed compressor (see para [0018]), the electronic controller being connected to the compressor (motor 30) and configured for controlling the compressor speed (see para [0018]), the electronic controller being configured for regulating the suction pressure at the inlet of the compressor via the control of the compressor speed and the opening of the bypass valve (note that controller 100 manipulates both the bypass valve and the compressor speed: [0017] "the controller 100 controls operation of the compression device 20 through control of the compressor drive motor 30 operatively associated with the compression device 20,…, through control of the respective motors (not shown) operatively associated therewith.  Further, the controller 100 modulates the electronic expansion valve 55 to control the flow of refrigerant through refrigerant line 4 into the evaporator 50 and selectively opens or closes the unload circuit flow control device 75 to control the flow of refrigerant through refrigerant line 12”);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Werlen et al. device to have a control system as, for example, taught by the Chen et al. reference, which allows for a stable control of different load scenarios in a refrigeration loop.

	Regarding claims 2 and 3, see Chen et al. paragraph [0021].

	Regarding claim 4, see pressure sensor (106) in Figure 1 of Chen et al.

	Regarding claim 5, PV=nRT is a well-known ideal gas law and would be obvious to try when calculating pressure or temperature.

	Regarding claims 6 and 7, see Chen et al. paragraph [0023].

	Regarding claim 8, see temperature sensor (103) in Figure 1 of Chen et al.

Regarding claim 9, see Chen et al. paragraph [0022].

Regarding claim 11, see pressure sensor (104) in Figure 1 of Chen et al.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various gas dispensers similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753